Citation Nr: 0800380	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-11 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the feet. 

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for upper spine and 
neck disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as "appellant") 




INTRODUCTION

The veteran served on active duty from August 1943 to October 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The veteran appeared and testified at a personal hearing in 
October 2007 before the undersigned Acting Veterans Law Judge 
at the RO (Travel Board hearing).  A copy of the hearing 
transcript is in the record.  This case has been advanced on 
the Board's docket due to the advanced age of the appellant.  
See 38 U.S.C.A. §7107 (West 2002 & Supp. 2007); 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran did not experience any in-service injury of 
the feet, and experienced in-service disease of tinea pedis; 
did not have chronic symptoms of peripheral neuropathy in 
service; did not experience continuous post-service symptoms 
of peripheral neuropathy, including peripheral neuropathy 
within one year of service; and the currently diagnosed 
peripheral neuropathy of the feet is not related to any in-
service disease, including tinea pedis in service.  

2.  The veteran sustained a head injury in a crash landing of 
a B29 airplane on May 15, 1945 during active service; he 
reports in-service headaches, and continuous post-service 
symptoms of headaches; and the weight of the competent 
medical evidence is at least in relative equipoise on the 
question of whether the currently diagnosed headaches are 
related to the in-service head injury.

3.  The veteran sustained a head injury in a crash landing of 
a B29 airplane on May 15, 1945 during active service; he 
credibly reports post-service symptoms of chronic neck pain; 
and the weight of the competent medical evidence is at least 
in relative equipoise on the question of whether the 
currently diagnosed degenerative cervical spine disease is 
related to the in-service injury.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the feet was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  

2.  With the resolution of reasonable doubt in the veteran's 
favor, headaches were incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

3.  With the resolution of reasonable doubt in the veteran's 
favor, degenerative cervical spine disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA notice and duty to assist letters in June 2004, April 
2005, and May 2005 satisfied VA's duty to notify under 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as these letters 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked the appellant to send to VA all evidence in his 
possession that pertains to the claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA treatment records, VA examination 
reports with medical opinion, private treatment records and 
medical opinions, personal hearing testimony, and other lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided such notice in a 
December 2007 letter.  Significantly, the veteran retains the 
right to appeal the initial disability rating and effective 
date assigned by the RO when implementing the grant of 
service connection for headaches and service connection for 
cervical spine disability.  With regard to the issue of 
service connection for peripheral neuropathy of the feet, 
because this claim is being denied, and no initial rating or 
effective date will be assigned for peripheral neuropathy of 
the feet, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  The appellant and his representative have not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by personal hearing testimony, and submission of 
statements and arguments presented by the representative 
organization.  Because of the favorable nature of the  
Board's decision on the issues of service connection for 
headaches and service connection for cervical spine 
disability, no further notice or assistance is required 
regarding these claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Peripheral Neuropathy of the Feet

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis 
and organic diseases of the nervous system, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The veteran contends that he has peripheral neuropathy of the 
feet that is related to service.  He contends that his 
currently diagnosed peripheral neuropathy of the feet is 
related to tinea pedis in service. 

After a review of the evidence of record, the Board finds 
that the veteran did not experience any in-service injury of 
the feet, and did not have chronic symptoms of peripheral 
neuropathy in service.  The evidence shows that the veteran 
sustained a head injury during a crash of a B-29 aircraft in 
service on May 15, 1945, but does not show any injury to the 
feet.  Service medical records are negative for complaints, 
findings, diagnosis, or treatment for peripheral neuropathy 
of the feet or lower extremities in service.  Service medical 
records show treatment for athlete's foot (tinea pedis) of 
both feet with ethyl chloride spray for two weeks.  Service 
separation examination was negative for complaints or 
findings of peripheral neuropathy or foot injury.  At the 
October 2007 personal hearing, the veteran testified 
regarding treatment for foot fungus (tinea pedis) and related 
symptoms in service. 

The Board finds that the veteran did not experience 
continuous post-service symptoms of peripheral neuropathy, 
including no evidence that peripheral neuropathy manifested 
to any degree within a year of service separation.  The first 
evidence of record that shows peripheral neuropathy is a 
medical information history dated in 1996 that includes 
neuropathy.  An April 2005 letter from Dr. Lynn shows 
treatment since 2000.  Notwithstanding the veteran's reported 
history of burning sensation since service that he reported 
to Dr Lynn in April 2005, such reported history is outweighed 
by the absence of complaints, treatment, or diagnosis of 
peripheral neuropathy for decades after service, and by an 
the August 1951 recall report of history by the veteran that 
was negative for history of burning sensation or foot 
disease.  Likewise, the clinical findings in August 1951 were 
negative for evidence of foot disease, including peripheral 
neuropathy.  At the October 2007 personal hearing, the 
veteran testified regarding post-service symptoms of tinea 
pedis, but not of tingling until about 15 years ago.  This 
evidence shows that the veteran did not in fact experience 
continuous symptoms of burning sensation since service.

On the question of whether the currently diagnosed peripheral 
neuropathy of the feet is related to any in-service disease, 
including tinea pedis in service, there is both favorable and 
unfavorable medical opinion evidence.  Where, as in this 
veteran's case, there is a  difference of medical opinion, 
the Court has stated that "[i]t is  the responsibility of the 
BVA . . . to assess the credibility  and weight to be given 
the evidence."  Hayes v. Brown, 5  Vet. App. 60, 69 (1993) 
(citing Wood v. Derwinski, 1 Vet.  App. 190, 192-93 (1992)).  
With regard to the weight to  assign to medical opinions, the 
Court has held that "[t]he  probative value of medical 
opinion evidence is based on the  medical expert's personal 
examination of the patient, the  physician's knowledge and 
skill in analyzing the data, and  the medical conclusion that 
the physician reaches . . . As is  true with any piece of 
evidence, the credibility and weight  to be attached to these 
opinions [are] within the province of  the [BVA as] 
adjudicators . . ."  Guerrieri v. Brown, 4 Vet.  App. 467, 
470-71 (1993); see also Wensch v. Principi, 15 Vet.  App. 
362, 367 (2001) (it is not error for the Board to favor  the 
opinion of one competent medical expert over that of  another 
when the Board gives an adequate statement of reasons  and 
bases); Winsett v. West, 11 Vet. App. 420 (1998) (Court  
affirmed the Board's decision which weighed two medical  
opinions, from an expert and a treating physician); Owens v.  
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one  
medical opinion over another is not error); Sanden v.  
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore  
the opinion of a treating physician, but is free to discount  
the credibility of that statement).  The United States Court  
of Appeals for the Federal Circuit has recognized the Board's  
"authority to discount the weight and probity of evidence in  
light of its own inherent characteristics and its  
relationship to other items of evidence."  Madden v. Gober,  
125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The favorable medical opinion is an April 2005 letter from 
Mark Lynn, M.D., which reflects the opinion that the 
veteran's currently diagnosed peripheral neuropathy of both 
feet was related to whatever was going on with the veteran's 
feet in service, which sounded like a bad case of trench 
foot.  Dr. Lynn's opinion was based on the veteran's history 
of a chronic problem with the feet during service, and a 
history of burning sensation since then.  

The unfavorable medical opinion consists of a January 2006 VA 
examination report that it was unlikely that the veteran's 
current peripheral neuropathy was related to feet problems in 
service.  The VA examiner reviewed the claims file, and 
reports specific reports and clinical findings, including the 
diagnosis of tinea.  The history included notation of 
diagnosis of tinea pedis in service.  The bases of the 
opinion included that the veteran had tinea in service, with 
no evidence of peripheral neuropathy in service; that an 
August 1951 recall report history and examination was 
negative for history or diagnosis of foot disease; and that 
the first clinical evidence of neuropathy was an August 1996 
diagnosis of neuropathy. 

The Board finds that the VA examiner's opinion is of more 
probative value because it was based on a more accurate and 
thorough history, including an accurate history of tinea in 
service, an August 1951 history and examination report, and 
noted that the first clinical evidence dated from 1996.  In 
contrast, Dr. Lynn's opinion was based only on a general and 
selective history related by the veteran that did not include 
review of service medical record evidence of clinical 
findings, diagnosis of tinea pedis, and treatment for tinea 
pedis in service, or specific clinical findings.  The 
nonspecific history that Dr. Lynn relied upon left him 
speculating as to even what foot disorder the veteran 
actually had in service, as indicated by his reference to 
"whatever was going on to his feet at that time."  The 
bases for Dr. Lynn's opinion also did not include review of 
the negative history and findings of the August 1951 history 
and examination report, which is inconsistent with the 
veteran's report of continuous symptoms of burning sensation, 
so is not an accurate history of symptoms.  For these 
reasons, the Board finds that the weight of the competent 
medical evidence demonstrates that the currently diagnosed 
peripheral neuropathy of the feet is not related to service, 
including the in-service disease of tinea pedis.  
 
With regard to the veteran's written submissions and 
testimony reflecting his belief that his currently diagnosed 
peripheral neuropathy of the feet is related to tinea pedis 
in service, the Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu, 2 Vet. App. at 
494 (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for peripheral neuropathy of the feet, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Headaches

The veteran contends that he has headaches that are related 
to a head injury in service during a crash landing of a B29 
airplane on May 15, 1945.  He reported and testified that he 
has had essentially continuous headaches since the crash 
landing in service. 

A special accident report shows a crash landing of a B29 
airplane on May 15, 1945 during active service.  The veteran 
has credibly written and testified that he sustained a head 
injury in that crash.  His testimony is further corroborated 
by lay statements showing the veteran's involvement in that 
crash landing of a B29 airplane on May 15, 1945, and that the 
veteran sustained a head wound. 

The veteran has also credibly reported and testified that he 
experienced in-service headaches, and continuous post-service 
symptoms of headaches.  An August 1951 recall history and 
examination report corroborates the veteran's report of 
continuous post-service symptoms of headache, and the report 
reflects complaints of headaches. 

The Board further finds that the weight of the competent 
medical evidence is at least in relative equipoise on the 
question of whether the currently diagnosed headaches are 
related to the in-service injury.  An April 2005 opinion by 
Dr. Lynn reflects the history of a crash landing in May 1945, 
resultant head and neck injury, and the veteran's complaints 
of headaches.  A March 2006 letter from Scott Mitchell, D.O., 
reflects the history of a crash landing in May 1945, 
resultant head injury, the veteran's complaints of daily 
headaches, and the opinion that the veteran's current 
symptoms were related to the crash landing in service. 

After a review of the evidence, the Board finds that the 
weight of the competent medical evidence is at least in 
relative equipoise on the question of whether the veteran's 
currently diagnosed headaches are related to service.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that headaches were incurred in service.  38 U.S.C.A. § 
5107; 38 C.F.R. §§ 3.102.

Service Connection for Neck Disorder

The veteran contends that he has a cervical spine disability 
that is related to a crash landing of a B29 airplane on May 
15, 1945 during which he sustained a head injury.  

A special accident report shows a crash landing of a B29 
airplane on May 15, 1945 during active service.  The veteran 
has credibly written and testified that he sustained a head 
injury in that crash, which necessarily involves some impact 
on the cervical spine.  His testimony is further corroborated 
by lay statements showing the veteran's involvement in that 
crash landing of a B29 airplane on May 15, 1945, and that the 
veteran sustained a head wound.  The post-service treatment 
records show clinical findings and diagnosis of current 
disability of the cervical spine in the 1990s.  Private 
treatment records dated in the 2000s reflect a "history" of 
chronic neck pain. 

On the medical question of whether the currently diagnosed 
cervical spine arthritis is related to the in-service crash 
landing injury, the Board further finds that that question. 
An April 2005 opinion by Dr. Lynn reflects the history of a 
crash landing in May 1945, resultant head and neck injury, 
history of chronic neck pain, diagnosis of cervical spine 
disease, and opinion that the in-service injury "contributed 
to the development of his cervical spine disease."  A March 
2006 letter from Scott Mitchell, D.O., reflects the history 
of a crash landing in May 1945, resultant head injury, the 
veteran's complaints of chronic neck pain, and the opinion 
that the crash landing in service "most likely was the 
beginning of his degenerative cervical spine disease and the 
pain associated with it."  Resolving reasonable doubt in the 
veteran's favor, the Board finds that cervical spine 
arthritis was incurred in service.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102.


ORDER

Service connection for peripheral neuropathy of the feet is 
denied. 

Service connection for headaches is granted. 

Service connection for cervical spine arthritis is granted.  


____________________________________________
Jeffrey Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


